DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the biasing member must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 8, 11, 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2, lines 5-7, the claim states, “said electromagnet comprising a solenoid with a core that is, in a third direction which is substantially perpendicular to both the first direction and the second direction.”  It is unclear what part is in a third direction, revision is required to provide clarity to the claim.  
In claim 8, line 2, the claim states, “the lock lever bearing against said side surface in said second direction.”  It is unclear what is in said second direction if it is a surface bearing against another surface.  The examiners interpretation of each direction is included below in annotated figure 1 for reference.  Revision is required to provide clarity to the claim.  
In claim 11, lines 2-4, the claim states, “to prevent the lock lever, when the lock lever is in said locking position and when the further keeper is in said door-locking position, from being moved in said second direction.”  It is unclear how the lock lever would need to be prevented from moving in said second direction when the lock lever is only able to move in the third direction.  The examiners interpretation of each direction is included below in annotated figure 1 for reference.  Revision is required to provide clarity to the claim.  
In claim 12, lines 2-4 the claim states, “to prevent the lock lever, when the lock lever is in said locking position and when the further keeper is in said door-locking position, from being moved in a direction opposite to said second direction.”  It is unclear how the lock lever would need to be prevented from moving in a direction opposite to said second direction when the lock lever is only able 
Claims 3-4 are rejected for being dependent upon a rejected base claim.  

    PNG
    media_image1.png
    754
    756
    media_image1.png
    Greyscale

Annotated Figure 1
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toma (US 5988711 A).
Regarding claim 1, Toma teaches an electric strike having a bolt cavity arranged to receive a bolt of a door lock (col. 1, lines 6-14), the electric strike comprising: a strike frame (24, 25); a keeper (2) mounted on the strike frame (24), the keeper (2) forming a side wall of said bolt cavity and being arranged to pivot about a first pivot axis (18) extending in a first direction, between a door-locking position, wherein the keeper is arranged to retain the bolt to prevent door opening (col. 2, lines 20-24), and a door-releasing position, wherein the keeper is arranged to enable the bolt to exit the bolt cavity (col. 5, lines 16-20) in a second direction substantially perpendicular to said first direction (direction of axis 23); and a lock lever (3) mounted on the strike frame (25) for locking the keeper in said door- locking position (col. 3, lines 66-67), the lock lever being arranged to move between a locking position (fig. 2), wherein the keeper, when in said door-locking position, is prevented by the lock lever from pivoting around the first pivot axis to said door-releasing position (col. 3, lines 66-67), and an unlocking position, wherein the keeper, when in said door-locking position, is free to pivot around the first pivot 
Regarding claim 5, Toma teaches the strike of Claim 1, wherein the lock lever is arranged to move between said locking position (fig. 1) and said unlocking position (col. 5, lines 16-20) by pivoting about a second pivot axis (23).
Regarding claim 6, Toma teaches the strike of Claim 5, wherein said second pivot axis (23) extends substantially in said second direction.	

Claims 1-4 7, 8 are rejected under 35 U.S.C. 102 (a)(1) as being unpatentable over Schnarr (US
7,722,097 B2).
	Regarding claim 1, Schnarr teaches an electric strike having a bolt cavity (202) arranged to receive a bolt of a door lock , the electric strike comprising: a strike frame (102); a keeper (104) mounted on the strike frame (102), the keeper (104) forming a side wall of said bolt cavity and being arranged to pivot about a first pivot axis (118) extending in a first direction, between a door-locking position, wherein the keeper is arranged to retain the bolt to prevent door opening (fig. 2), and a door-releasing position, wherein the keeper is arranged to enable the bolt to exit the bolt cavity (fig. 3) in a second direction (exits from top of page to bottom of page for figure 2) substantially perpendicular to said first direction (direction of axis 118); and a lock lever (108) mounted on the strike frame (102) for locking the keeper in said door- locking position (fig. 2), the lock lever being arranged to move between a locking position (fig. 2), wherein the keeper, when in said door-locking position, is prevented by the lock lever from pivoting around the first pivot axis to said door-releasing position (fig. 2), and an unlocking position (fig. 3), wherein the keeper, when in said door-locking position, is free to pivot 
Regarding claim 2, Schnarr teaches the strike of Claim 1, further comprising: a biasing member (112) to move the lock lever to one of said locking and unlocking positions (fig. 2); and an electromagnet (110) to move the lock lever to the other one of said locking and unlocking positions (fig. 3) said electromagnet comprising a solenoid (110) with a core that is, in a third direction which is substantially perpendicular to both the first direction and the second direction, situated next to the lock lever (108), the electromagnet being oriented to produce a magnetic field that is, inside the solenoid, directed substantially in said third direction to attract the lock lever (110 attracts 108 in direction perpendicular to axis 110 and bolt exit direction).
	 Regarding claim 3, Schnarr teaches the strike of Claim 2, wherein the core (110) is a fixed core that magnetically attracts the lock lever (col. 6, lines 31-40).
	Regarding claim 4, Schnarr teaches the strike of Claim 3, wherein, when the electromagnet is energized, the fixed core of the electromagnet couples to a portion of the surface of the lock lever (fig. 3), while, when the electromagnet is not energized, a gap is present between the fixed core and said portion of the surface of the lock lever (fig. 2).
	

    PNG
    media_image2.png
    411
    485
    media_image2.png
    Greyscale

Annotated Figure 2
Regarding claim 7, Schnarr teaches the strike of Claim 1, wherein the lock lever has a free extremity (annotated figure 2), the bearing element (106) bearing against the lock lever at said free extremity of the lock lever.
Regarding claim 8, Schnarr teaches the strike of Claim 1, wherein the bearing element has a side surface (annotated figure 2), the lock lever bearing against said side surface in said second direction when the door lock is urged against the keeper.
Allowable Subject Matter
Claims 9-10, 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 11-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 11 and 12 overcome the prior art rejections for similar reasons as stated above for claims 9-10, 13-15.  The incorporation of a second keeper would not have been obvious to one of ordinary skill in the art.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES EDWARD IGNACZEWSKI whose telephone number is (571)272-2732.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/J.E.I./               Examiner, Art Unit 3675                                                                                                                                                                                         /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675